USCA4 Appeal: 22-1397      Doc: 10         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1397


        DARLENE BENNETT,

                            Plaintiff - Appellant,

                     v.

        GINA M. RAIMONDO, Secretary, United States Department of Commerce,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Charles B. Day, Magistrate Judge. (8:20-cv-03428-CBD)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Darlene Bennett, Appellant Pro Se. Kimberly Shannon Phillips, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1397      Doc: 10        Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

              Darlene Bennett appeals the magistrate judge’s * orders granting summary judgment

        to the Secretary of the United States Department of Commerce on Bennett’s employment-

        related claims, brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

        §§ 2000e to 2000e-17, and the Age Discrimination in Employment Act of 1967, 29 U.S.C.

        §§ 621 to 634, and denying Bennett’s Fed. R. Civ. P. 59(e) motion. We have reviewed the

        record and find no reversible error. Accordingly, we affirm the magistrate judge’s orders.

        Bennett v. Raimondo, No. 8:20-cv-03428-CBD (D. Md. Feb. 8, 2022; Mar. 29, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




              *
                 The parties consented to the magistrate judge’s jurisdiction. See 28 U.S.C.
        § 636(c).

                                                    2